DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on May 21, 2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): the species election is incomplete.  See below for a detailed discussion.  See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTHs or SIXTY (60) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Applicant's election of Group II (claims 29-30, 38, and 60-61) which are drawn to a method of using the composition for treating cancer in the reply filed on May 21, 2021 is acknowledged. Furthermore applicant’s election of as species PLGA as polymer, PAM3CSK4 as TLR agonist, L18-MDP as NOD2 agonist, IL-2 as a cytokine and ant-CD28 antibody as the therapeutic antibody in the reply filed on May 21, 2021 is acknowledged.
However the examiner would like to bring to applicant’s attention applicant also should clearly indicate and elect how many of the payload immunostimulatory compounds are included or required in the composition. Applicant should elect PAM3CSK4 , L18-MDP, and/or IL-2.  The variations have been recited in claims 8, 12-14, 16, 18, 22-23 and 28.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/Primary Examiner, Art Unit 1619